

116 S1182 IS: To designate the facility of the United States Postal Service located at 201 West Cherokee Street in Brookhaven, Mississippi, as the “Deputy Donald William Durr, Corporal Zach Moak, and Patrolman James White Memorial Post Office Building”.
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1182IN THE SENATE OF THE UNITED STATESApril 11, 2019Mrs. Hyde-Smith introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 201 West Cherokee Street
			 in Brookhaven, Mississippi, as the Deputy Donald William Durr, Corporal Zach Moak, and Patrolman James White Memorial Post Office
			 Building.
	
		1.Deputy Donald William Durr, Corporal Zach Moak, and Patrolman James White Memorial Post Office
			 Building
 (a)DesignationThe facility of the United States Postal Service located at 201 West Cherokee Street in Brookhaven, Mississippi, shall be known and designated as the Deputy Donald William Durr, Corporal Zach Moak, and Patrolman James White Memorial Post Office Building.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Deputy Donald William Durr, Corporal Zach Moak, and Patrolman James White Memorial Post Office Building.